Bleckley, Chief Justice.
1. In so far as the various requests made of the court to instruct the jury were legal and appropriate, their substance was covered by the general charge as given, a copy of which is in the record. On the merits of this case, there is no substantial difference between it and Hughes vs. Griswold, just decided, and no debatable difference whatever e'xcept as to a few minor details.
2. It appears that by the known custom of their business the intermediaries, Moore & Co. and Lawton, might be expected to render, and they did in fact render, service beneficial to the lender in looking after the payment of taxes on the mortgaged property, as well as in collecting and remitting accrued interest on the loan, but all this was without any express contract with any one, and seems to have been voluntary, and quite as much for their own benefit as for that of those with whom they had dealings. Moreover, in this as in the previous- case, there was no evidence of the value of these services.
3. When Lawton, after being advised that a lender had been found, paid out of his own money to the borrower the net proceeds of the loan, or sent the same to the rural intermediary to be paid over, he deducted *320therefrom a few dollars as the price of exchange. It did not appear that this deduction exceeded the current rate of exchange between Hartford, where the lender’s money was, and Macon or Perry, where the borrower received the money from Lawton through the other intermediary. "We think this deduction on account of exchange did not render the loan usurious as between the lender and the borrower. The jury have found, under a proper charge from the court, that the loan was not made by Lawton ; and this' being so, the borrower simply left in the hands of his own agent the amount deducted for exchange, if Lawton had no right to retain it. As in the previous case, there is no possible room for doubt that the lender parted with every cent of the loan, and that he derived no benefit directly or indirectly from any transaction had between the borrower and Lawton in their. settlement concerning the proceeds of the loan.
Judgment affirmed.